Citation Nr: 0835798	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether compensation should be withheld due to the veteran's 
receipt of separation pay.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969 and from August 1975 to January 1987, and 
served in the United States Army Reserves from July 1990 to 
March 1999, with periods of active duty for training 
(ACDUTRA) during that time.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision adjudicated by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina, and issued by the RO in 
Montgomery, Alabama, which granted service connection for 
PTSD at a 30 percent disability rating, tinnitus at a 10 
percent disability rating, and bilateral hearing loss at a 
noncompensable disability rating, and increased his 
disability rating for his service-connected back disability 
to 20 percent and continued his noncompensable disability 
rating for his scars as residuals of shrapnel wounds.  In the 
notice to this rating decision, the RO informed the veteran 
that his compensation would be withheld until the 
readjustment payment he received upon separation from his 
second period of service was paid back.  

In his May 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  In an April 
2006 Written Brief Presentation, his representative indicated 
that the veteran wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.704(d) (2007).

In May 2007, the Board denied increased disability ratings 
for the veteran's service-connected chronic low back strain 
and bilateral hearing loss, and remanded the issue of whether 
compensation should be withheld due to the veteran's receipt 
of separation pay for additional development.  This issue is 
again before the Board for further appellate review.




FINDINGS OF FACT

1.  The veteran served on active duty from February 1965 to 
February 1969 and from August 1975 to January 1987, and 
served in the United States Army Reserves from July 1990 to 
March 1999, with periods of ACDUTRA during that time.

2.  The veteran received a pre-tax lump sum readjustment 
payment in the amount of $ 30,000.00 upon his separation from 
service on January 1, 1987.

3.  In March 1987, the RO issued a rating decision which 
granted service connection for chronic low back pain and 
scars, as residuals of shrapnel wounds, and assigned 
noncompensable initial disability ratings, effective from 
January 2, 1987.  

4.  In September 2003, the RO issued a rating decision which 
granted an increased disability rating of 20 percent for the 
veteran's service-connected chronic low back strain, 
continued the noncompensable disability rating for scars, and 
granted service connection for post-traumatic stress disorder 
(PTSD) at a 30 percent disability rating, for tinnitus at a 
10 percent disability rating, and for bilateral hearing loss 
at a noncompensable disability rating.  That same month, the 
veteran was notified of his compensation award and was 
advised that his separation pay would be recouped through the 
withholding of VA compensation until the full amount of his 
separation pay is repaid.

CONCLUSION OF LAW

The recoupment of the veteran's lump sum readjustment payment 
by withholding his VA disability compensation, in the amount 
of $30,000.00, is proper.  
10 U.S.C.A. § 1174 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.500, 3.700 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Analysis

The veteran contends that the portion of his disability 
benefit that relates to his chronic low back strain should 
not be recouped from the readjustment pay he received upon 
his separation from active duty in January 1987.  He asserts 
that, since his back condition only became compensable after 
it was aggravated in his subsequent service in the United 
States Army Reserves, the disability payments for his back 
condition should not be subject to recoupment.  

The recoupment of the veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

Regarding a lump sum readjustment payment, this statute is 
implemented by VA in 38 C.F.R. § 3. 700(a)(2)(iii).  The 
language of this regulation indicates that 'Where entitlement 
to disability compensation was established on or after 
September 15, 1981, a veteran who has received a lump-sum 
readjustment payment may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the lump-sum readjustment payment, subject 
to recoupment of the readjustment payment.  Where payment of 
readjustment pay was made on or before September 30, 1996, VA 
will recoup from disability compensation an amount equal to 
the total amount of readjustment pay.  Where payment of 
readjustment pay was made after September 30, 1996, VA will 
recoup from disability compensation an amount equal to the 
total amount of readjustment pay less the amount of Federal 
income tax withheld from such pay.'  38 C.F.R. 
§ 3.700(a)(2)(iii).

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel. 38 U.S.C.A. § 7104(c).  An opinion of the 
VA General Counsel, VAOGCPREC 12-96, held that 10 U.S.C.A. 
§ 1174(h)(2) requires that VA recoup from a veteran's VA 
disability compensation the amount of 'non disability 
severance pay' received by the veteran under section 631 of 
Pub. L. No. 96-513.

The veteran was separated from service in January 1987, and 
was awarded a lump sum readjustment fee upon separation in 
the amount of $30,000.00.   Also in January 1987, the veteran 
was granted service connection at noncompensable disability 
ratings for chronic low back pain and scars as residuals of 
shrapnel wounds.  These disabilities were incurred in his 
active duty prior to the payment of his lump sum.  

As noted above, the veteran was in the Army Reserves from 
July 1990 to March 1999.  He asserts that he reinjured his 
back while on ACUTRA in 1993, which necessitated back surgery 
in 1994.  In June 2003, the veteran filed a claim for 
increased ratings and service connection, and in September 
2003, the RO increased the veteran's chronic low back strain 
to 20 percent, continued his noncompensable disability rating 
for scars, and granted service connection for PTSD at a 30 
percent disability rating, tinnitus at a 10 percent 
disability rating and bilateral hearing loss at a 
noncompensable disability rating.  His combined disability 
rating is 50 percent.  The RO granted service connection for 
the veteran's PTSD based upon his time in Vietnam during his 
period of active duty from August 1975 to January 1987.  In 
his VA audiological examination, the veteran indicated he 
began suffering from tinnitus while in Vietnam.  The examiner 
was unclear as to which period of military service his 
hearing loss was incurred in, and indicated that the veteran 
had noise exposure in both Vietnam and his weekend drills 
while in the Army Reserves.  He also noted that the veteran 
did not have audiological tests which showed a hearing loss 
for VA purposes until very recently, after his period of 
service in the reserves. 

In his argument, the veteran relies on the exception found in 
38 C.F.R. § 3.700(a)(2)(iv), which reads "The receipt of 
readjustment pay does not affect the payment of disability 
compensation based on a subsequent period of service. 
Compensation payable for service-connected disability 
incurred or aggravated in a subsequent period of service will 
not be reduced for the purpose of offsetting readjustment pay 
based on a prior period of service."  However, this 
exception is not available to the veteran.  

He argues that, while his initial back injury was incurred in 
service before the receipt of his lump sum adjustment 
payment, it was aggravated in a subsequent period of service, 
his Army Reserves ADUTRA, and therefore falls into this 
exception.  However, the veteran has misinterpreted the 
portion of that language which indicates that compensation 
payable incurred or aggravated in a subsequent period of 
service.  This language relates to principles of service 
connection as set out in 38 C.F.R. § 3.303(2007).  Similarly, 
when 38 C.F.R. § 3.700(a)(2)(iii) uses this language, this 
refers to when a disability has been incurred in service or a 
preexisting disability was aggravated by service, providing 
the basis for service connection.  In this case, the initial 
events upon which service connection for his back disability 
is based occurred in his period of active duty ending in 
January 1987.  As such, the disability was incurred before 
the lump sum payment and payments based on this disability 
would be subject to recoupment in accordance with VA 
regulations.  38 C.F.R. § 3.700(a)(2)(iii).  If the veteran's 
back disability had been incurred in, or was a preexisting 
disability aggravated by, his subsequent period of service in 
the Army Reserves, this would have provided the basis for 
service connection based on this subsequent period of service 
and would not have been subject to recoupment.  

As noted above, the veteran is service-connected for PTSD, 
tinnitus, scars and bilateral hearing loss.  While PTSD, 
tinnitus and scars were incurred in the veteran's period of 
active duty prior to the payment of the lump sum readjustment 
pay, the Board finds that the evidence regarding his hearing 
loss is in relative equipoise in regard to which period of 
service in which it was incurred.  As such, the benefit of 
the doubt is given to the veteran, and it should be 
considered that his hearing loss was incurred in a period of 
service subsequent to the receipt of his readjustment pay, 
and therefore, when compensable, would not be subject to 
recoupment.  

Based upon the evidence of record, the Board finds that the 
law, as written by Congress and implemented by VA regulation, 
has been correctly applied in this case. The veteran's 
entitlement to disability compensation was established after 
September 15, 1981 and, he received his separation pay before 
September 30, 1996.  Therefore, the regulation provides that 
VA will recoup an amount equal to the full pre-tax amount of 
his lump sum readjustment payment.  The recoupment of the 
readjustment pay, in the amount of 30,000.00, that the 
veteran received when he was discharged from service in 
January 1987, by withholding in monthly allotments payments 
of disability compensation benefits, is required by law.  10 
U.S.C.A. 
§ 1174; 38 C.F.R. § 3.700(a)(3).

As VA does not have any discretion in the recoupment of the 
separation pay, the veteran has failed to state a claim upon 
which relief may be granted, and the claim must be denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994)


ORDER

Recoupment of the veteran's lump sum readjustment payment by 
withholding his VA disability compensation, in the amount of 
$30,000.00, is proper, and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


